Citation Nr: 9926898	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 9, 1994, 
for entitlement to dependency and indemnity compensation 
(DIC). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran retired from active duty in December 1989 after 
having completed approximately 30 years of active military 
service.  He died in March 1992. The appellant is the 
veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a July 1995 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington 


FINDINGS OF FACT

1.  The appellant did not complete an appeal of an April 1992 
RO rating determination that denied entitlement to service 
connection for the cause of the veteran's death.

2.  The appellant's application to reopen the claim on the 
basis of the veteran's exposure to Agent Orange, received at 
the RO in October 1994, was continuously prosecuted and her 
entitlement to DIC was established from June 9, 1994, the 
effective date of liberalizing regulations. 


CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 1994, 
for entitlement to DIC have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp.1999);  38 C.F.R. §§ 3.114, 
3.307(a)(6), 3.309(e), as amended June 9, 1994, 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The relevant facts show that the veteran had service in 
Vietnam during the Vietnam era.  At the time of his death 
from metastatic lung cancer in March 1992, service connection 
was in effect for several disorders including chronic 
obstructive pulmonary disease.  

The RO in April 1992 denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, in essence, on the basis that lung cancer 
was not shown in service or during the applicable presumptive 
period and that a service-connected disability did not cause 
or contribute substantially or materially to the cause of 
death.  She was advised of the determination by letter and 
she did not complete an appeal after being mailed a statement 
of the case in May 1992, a copy also having been provided to 
the accredited representative.  A member of a national 
service organization had filed a notice of disagreement on 
the appellant's behalf in May 1992.  

The next pertinent correspondence was from the appellant to 
the RO, received in October 1994, seeking service connection 
for the cause of the veteran's death based on his exposure to 
Agent Orange.

In the determination of the appellant's entitlement to DIC in 
July 1995, the RO considered extensive medical treatment 
records that showed pertinently the fatal metastatic lung 
cancer was initially detected several months before the 
veteran's death in March 1992.  The RO based its favorable 
determination on the evidence showing the veteran had served 
in Vietnam and had developed a respiratory cancer, a disease 
positively associated with exposure to herbicides (Agent 
Orange), within the applicable presumptive period.

The RO in October 1995 advised the appellant of her 
entitlement to payment of DIC benefits beginning in July 
1994.  In July 1996, she disagreed and sought an effective 
date for DIC that coincided with the veteran's date of death 
in March 1992.  In July 1997 she asserted that she was not 
aware of the need for additional medical records when she 
completed the VA DIC application at a military facility and 
claimed to have been then told at that time her application 
would be approved.  She once again made this basic argument 
in her substantive appeal. 


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed. 

In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans 
Affairs. In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded. 

Computation of time limit. In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included. Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.
38 C.F.R. § 20.305.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  




If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, and 
prostate cancer.  38 C.F.R. § 3.309(e).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6) (ii).  The Secretary 
has also determined that there was no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined a presumption of 
service is warranted.  61 Fed.Reg. 41442-449 (August 8, 
1996), 59 Fed.Reg. 341-46 (January 4, 1994).

The amended regulations implementing the VA Secretary's 
determination that there was a positive association between 
exposure to herbicides and respiratory cancers and that a 
presumption of service connection was warranted were 
effective June 9, 1994.  59 Fed. Reg. 29724 (June 9, 1994).


A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
38 C.F.R. § 3.307(a)(6)(iii).  


Analysis

Upon review of the written argument it appears there is no 
dispute that a timely appeal was not filed following 
notification of the April 1992 determination wherein the RO 
denied service connection for the cause of the veteran's 
death.  After the appellant was notified by letter dated in 
early May 1992, and a correspondence recorded as a notice of 
disagreement was received by the RO well within the one year 
time period, there is no correspondence of record after a 
statement of the case was issued in May 1992 that could 
reasonably be interpreted as a timely substantive appeal.  

The essential focus must be given to the application of 
38 C.F.R. § 3.114 in the general framework of effective date 
determinations.  The basic provisions of the regulations 
applicable to effective date determinations in claims of DIC 
are consistent as they provide for an effective date from the 
later of the date of receipt of claim or when entitlement 
arose after final disallowance, except where otherwise 
provided.  

Here the application to reopen the claim was received several 
months after the effective date of the liberalizing 
regulations and service connection for the fatal respiratory 
cancer was based upon the veteran's service in Vietnam during 
the Vietnam era.  There was no other plausible basis for 
service connection given that the record did not show lung 
cancer until several years after service.  

Thus the claim was granted under the liberalized regulation 
that recognized a positive association between the veteran's 
lung cancer and herbicide exposure during service in Vietnam 
during the Vietnam era.  The effective date of the regulation 
was June 9, 1994, and under the applicable regulations there 
was no basis for an earlier effective date for service 
connection.  See 59 Fed. Reg. 29724, June 9, 1994, amending 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) adding respiratory 
cancers.

In summary, the RO granted payment of DIC benefits from July 
1994 based upon consideration of a reopened claim in late 
1994.  There was no pending claim for DIC earlier and under 
the circumstances the decision represented the correct 
application of 38 C.F.R. § 3.114 and other applicable 
regulatory criteria to the evidence in determining the 
effective date for DIC entitlement.  DIC was properly paid 
from the month immediately following the June 1994 effective 
date. 38 U.S.C.A. § 5111.

There is no additional entitlement shown based upon a correct 
application of the relevant law and regulations for the Board 
to grant the benefit sought.  The appellant has not cited any 
legal authority, statute, regulation, or court case which 
would permit a grant of the benefits requested on appeal.   
She seeks entitlement to coincide with the veteran's death 
but the final rating decision in 1992 cannot be overlooked, 
and given the facts of this case, there is no basis for 
entitlement earlier than established by the RO.  

The argument that the appellant was misinformed when she 
initially filed her application in 1992 cannot be favorably 
considered given the facts of this case.  This could be 
interpreted as an argument for equitable relief or tolling.  
However, the Board must point out that the VA General Counsel 
in VAOPGCPREC 17-95 held, in essence, that the doctrine of 
equitable tolling may not be applied solely for the purpose 
of granting an earlier effective date for an award, when 
tolling is not necessary to preserve the underlying claim.  


The General Counsel observed that a claim merely seeking an 
earlier effective date would be cognizable, if at all, only 
under the doctrine of equitable estoppel and not on the basis 
of equitable tolling where filing requirements do not relate 
to a "statutory time period for filing a claim against the 
U.S. Government".  

Further, it was noted therein, as in this case, a DIC claim 
may be brought at any time with the amount of the award 
governed by applicable effective date provisions.  Thus, 
equitable tolling was not necessary to preserve a right to 
receive DIC benefits.  The General Counsel noted however that 
such benefits could be awarded under a court's general equity 
authority or the VA Secretary's authority to grant equitable 
relief under 38 U.S.C.A. § 503(a) which is within the sole 
discretion of the Secretary.  See, for example, McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Erspamer v. 
Brown, 9 Vet. App. 507, 511-12 (1997).  

Further, the Board is bound by the precedent opinions of the 
VA General Counsel.  38 U.S.C.A. § 7104(c).  From the 
appellant's recollection of assistance she received at the 
time of her initial claim in 1992, it appears she may have 
received some erroneous advice from a government employee.  
Again, the Board must advise her that in general, it appears 
well settled that erroneous advice of a government employee 
cannot estop the government from denying benefits.  See, for 
example, Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. 
Brown, 8 Vet. App. 356 (1995).

In summary, the RO correctly assigned a June 1994 effective 
date for DIC based upon consideration in July 1995, of the 
appellant's application to reopen on her own initiative in 
September 1994 correspondence to the RO.  The decision 
represented the correct application of 38 C.F.R. § 3.114 and 
other applicable regulatory criteria to the evidence and 
there is no other basis for the Board to grant the benefit 
sought. 


ORDER

An effective date earlier than June 9, 1994, for entitlement 
to DIC is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


